NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 09-3056
                                     ___________

                      JUAN OSWALDO DONIS CONTRERAS,
                      DELFINA EUNICE DONIS HERNANDEZ,
                                              Petitioners
                                     v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                Respondent
                    ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                  (Agency No. Nos. A072-565-371 & A073-170-451)
                    Immigration Judge: Honorable Frederic Leeds
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 1, 2010
           Before: SCIRICA, Chief Judge, SMITH and WEIS, Circuit Judges

                                  (filed: April 12, 2010)

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM.

             Juan Oswaldo Donis Contreras and Delfina Eunice Donis Hernandez

petition for review of a decision of the Board of Immigration Appeals (BIA). For the

                                            1
reasons below, we will dismiss the petition for review.

              Petitioners are citizens of Guatemala. In June 2007, they were charged as

removable as inadmissible aliens present in the United States without being admitted or

paroled. They conceded removability and applied for cancellation of removal. They

argued that their United States citizen daughter would suffer exceptional and extremely

unusual hardship if her parents were removed to Guatemala because she suffers from

asthma and would accompany them if they were removed. The Immigration Judge (IJ)

found that petitioners had not shown that their citizen daughter would suffer exceptional

and extremely unusual hardship. He denied the application for cancellation of removal

and ordered the petitioners removed to Guatemala. The BIA dismissed the appeal.

Petitioners filed a petition for review.

              We have jurisdiction to review constitutional claims and questions of law

but not factual or discretionary determinations related to cancellation of removal.

Mendez-Moranchel v. Ashcroft, 338 F.3d 176 (3d Cir. 2003). Petitioners argue that the IJ

abandoned his role as a neutral fact-finder by conducting his own research on asthma and

that this violated their due process rights. The government argues that petitioners failed

to exhaust this argument by raising it before the BIA. We agree. Under 8 U.S.C.

§ 1252(d)(1), we may review a final order of removal only if the petitioners have

exhausted all administrative remedies. Petitioners could have raised this due process

claim before the BIA. See Bonhometre v. Gonzales, 414 F.3d 442, 447-48 (3d Cir.



                                             2
2005). Their failure to do so deprives us of jurisdiction to review the claim.

Accordingly, we will dismiss the petition for review.




                                            3